Citation Nr: 1226991	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  08-39 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for gunshot wound scar of the left side of the neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to December 1971, and from August 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The certification of appeal, VA Form 8, dated in January 2009, reflects that the issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) is on appeal; the Board finds that it is not.  The June 2008 rating decision denied an increased rating for PTSD.  The Veteran filed a timely notice of disagreement to the denial, and the RO issued a statement of the case (SOC) in November 2008.  In his VA Form 9, dated in December 2008, the Veteran indicated that he was only appealing the neck scar rating issue which was also adjudicated in the June 2008 rating decision and November 2008 SOC.  He specifically stated that he wished to withdraw his PTSD appeal.  He also checked the box indicating that he was not appealing all the issues in the SOC.  

The Board acknowledges that the Veteran's representative, in December 2008 written correspondence, listed both issues (rating for neck scar and rating for PTSD) as for review; the representative did not provide any additional statements specific to the PTSD claim.  A substantive appeal consists of a properly completed VA Form or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the SOC and any prior Supplemental SOC.  The Board finds that the representative's December 2008 listing of the PTSD rating issue as being for review does not constitute a substantive appeal when considered with the record as a whole. 

In June 2011 correspondence, the Florida Department of Veterans' Affairs submitted correspondence on behalf of the Veteran and stated that the Veteran's claim was "only a one [1] issue appeal" which was discussed as his neck scar.  In a July 2012 appellant's brief, the Veteran's accredited representative stated that the issue on appeal was the neck scar rating issue.  Thus, the Board finds that the issue of an increased rating for PTSD has not been appealed.  The Board finds that a dismissal of the issue by the Board is not needed as the claim was never appealed.  

The Board has considered Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) held that VA may waive any issue of timeliness in the filing of the substantive appeal.  Unlike the circumstances in Percy, however, the Board is not herein dismissing an appeal based on the substantive appeal being inadequate or untimely.  Rather, the Board is finding that a substantive appeal was never submitted, and that the Veteran clearly intended to limit his appeal to the issue listed on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2008 rating decision, the RO granted service connection for a scar on the left side of the Veteran's neck and assigned a noncompensable evaluation, effective from April 3, 2008.

The Veteran was most recently afforded a VA examination of his neck scar in June 1985.  In his July 2008 notice of disagreement, the Veteran stated that his neck scar is disfiguring.  In his December 2008 VA Form 9, the Veteran stated that his scar is tender, painful, and occasionally will spasm.  The Board finds, based on the Veterans statements in 2008, that the June 1985 VA examination report is not adequate for a current evaluation.  

The Board also notes that the RO has not provided the Veteran with the rating criteria for a scar of the neck (Diagnostic Code 7800) or scars which are unstable or painful (Diagnostic Code 7804) under the rating criteria in effect when the Veteran filed his claim in April 2008 and since October 23, 2008, when the current rating criteria became effective.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the VA criteria in effect in April 2008 and after October 23, 2008 for rating scars.  (38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, and 7805.)

2.  Schedule the Veteran for a VA examination to ascertain the current extent and severity of his gunshot wound scar of the left side of his neck.  The examiner should report all clinical manifestations in detail.  The claims folder must be made available to the examiner in conjunction with the examination.  Associate a copy of the examination report with the claims file.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal under the rating criteria in effect in April 2008 and the rating criteria in effect from October 23, 2008.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


